Citation Nr: 1706398	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  07-26 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected hypertension and /or posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut (Agency of Original Jurisdiction (AOJ)).   

The appeal was remanded in March 2011, April 2013, and April 2015.  After complying with the Board's remand directives, the AOJ issued a supplemental statement of the case (SSOC) in June 2015.

The Board notes that the Veteran had also appealed the issue of entitlement to service connection for kidney disease from the May 2007 rating decision.  The AOJ granted service connection for kidney disease in a June 2015 rating decision.  Since that rating decision represents a total grant of benefits on appeal for that issue, the issue of service connection for kidney disease is resolved in full, and therefore no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The case has now returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Obstructive sleep apnea is not shown to have first manifested in service, or to be causally or etiologically related to any disease, injury, or incident during service.

2.  Obstructive sleep apnea is not caused or aggravated by service-connected hypertension or service-connected PTSD.





CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in, or aggravated by service, and is not proximately due to a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006); see also Pelegrini v. Principi, 18 Vet App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The duty to notify, including the timing and contents requirements, was fully satisfied by a pre-adjudicatory letter sent to the Veteran in October 2006.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Pursuant to the Board's April 2013 remand instructions, VA obtained updated treatment records specifically from the Veteran's private physician, Dr. R.K., and updated VA treatment records from September 2006.  Accordingly, VA has substantially complied with the duty to obtain VA and private medical records as outlined in the Board's April 2013 remand instructions.

VA also afforded the Veteran examinations in July 2011, August 2013, and June 2015, and obtained an advisory medical opinion from a specialist in November 2016.  In the most recent November 2016 medical opinion, the examiner reviewed the evidence of record, considered the Veteran's medical history and statements, and rendered a medical opinion based upon the facts of the case and his knowledge of medical principles.  As such, the opinion reflects substantial compliance with the Board's remand directives.  Additional VA examinations are not required.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006); Nieves-Rodriguez v. Peake, 22 Vet App. 295, 301 (2008).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  OSA is not listed as a chronic disease under 38 C.F.R. § 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Again, OSA is not listed as a chronic disease under 38 C.F.R. § 3.309(a).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board noted that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 USCA § 1154(b) are not applicable.

Analysis

The Veteran was awarded service connection for hypertension in a February 1982 rating decision, and was awarded service connection for PTSD in a May 2003 rating decision.  He contends that his OSA is secondary to his service-connected PTSD and/or hypertension.

Service treatment records do not reveal any complaints, reports, or diagnosis of OSA.  The earliest record of any symptom related to OSA is a February 1985 medical record noting the Veteran's complaints of tiredness.  The Veteran was evaluated by a private physician in June 1987, who found that that the Veteran previously had excessive tension in his sleep patterns, but that his sleep patterns became calmer due to psychotherapy.  The same physician noted in an October 1987 letter that the Veteran continued to report anxiety and nervousness, with recurrent nightmares of the same.  The physician noted that the Veteran had sleep disturbances revolving around possible recurrence of a traumatic incident that occurred during the Veteran's employment as a police officer.  A November 1989 letter from the same physician revealed that, even with treatment, recurring nightmares and disruptive sleep patterns persisted.  

In a June 1994 disability questionnaire, the Veteran reported having recurrent nightmares and waking up in the middle of the night.  During a June 1994 VA examination, the Veteran revealed that he had difficulties with falling and staying asleep.  Medical records from December 1995 indicated that the Veteran was only able to sleep for about 3 hours each night.

Clinical records from November 1997 revealed that the Veteran had a decrease in nightmares and dreams, and that he was sleeping for 6 hours.  The Veteran's depression and anxiety had also improved.  Similarly, in January 1998, the Veteran showed further improvement with his depression and anxiety, and his nightmares and dreams were much less frequent.  His sleeping patterns were normal.

In an October 1998 evaluation conducted by a licensed psychologist, pertaining to the Veteran's PTSD, the psychologist found that the Veteran had difficulty sleeping for more than a few hours per night and had recurrent nightmares.  The Veteran also submitted a statement in October 1998, which detailed his experiences in service.  In his statement, the Veteran reported that he started having nightmares in service due to cruel treatment from senior leadership.  An October 1998 VA examination also noted that the Veteran had nightmares almost every night due to his experiences in service.

In February 1999, the Veteran reported that he was snoring during the night and experienced sleepiness during the day.  As a result, his physician began evaluations to determine whether the Veteran had sleep apnea.  April 1999 clinical records show that the Veteran's polysomnogram revealed severe OSA, and that the Veteran was given a continuous positive airway pressure (CPAP) unit.  In a June 1999 record, the examiner noted that, although the Veteran was able to sleep for 7 hours with use of the CPAP unit, he still took naps in the afternoon.  The examiner questioned whether the need for naps was due to OSA or mental health/medication issues.

A polysomnogram was performed in November 2000 which showed that the Veteran responded well to the CPAP unit, although the examiner noted that this was a suboptimal study.  The examiner recommended the Veteran use a CPAP unit at a specific level, and encouraged him to lose weight, as even a 10 to 20 percent reduction in weight could reduce sleep disordered breathing in some patients.  Clinical records from March and May 2001 revealed that the Veteran's symptoms of OSA had significantly improved.  He no longer exhibited daytime somnolence and slept 8 hours per night.

In a February 2002 clinical record, the examiner noted that, clinically, the Veteran's condition improved due to weight loss.  The Veteran was not using the CPAP unit at that time.  In July 2002, the Veteran's psychologist submitted a letter indicating that the Veteran's current symptoms met the criteria for PTSD.  The psychologist noted that, when exposed to certain triggers that originated in service, the Veteran experienced intense nightmares and difficulty sleeping.

The Veteran was then reevaluated in November 2002 with regards to his OSA.  The examiner found that the Veteran was responding nicely to nasal CPAP, and that he should continue with that.  The Veteran was also advised to aggressively treat his nasal congestion, and reduce his weight, as even a 10 to 20 percent weight loss could reduce sleep disordered breathing.  Subsequent records from November 2003 indicated that the Veteran's OSA was well controlled through use of the CPAP unit.

Clinical records from December 2005 indicated that the Veteran had been using the CPAP treatment for the last 8 years.  The Veteran reported that he was pleased with the treatment, and that he no longer had symptoms of daytime somnolence or the need for daytime napping.  The Veteran had also lost some weight during this time.  Records from December 2008 revealed that the Veteran continued to show improvement in his symptoms of excessive daytime sleepiness, fatigue, and difficulties with driving, with use of the CPAP machine.  The Veteran's weight was stable.  The medical provider noted that the Veteran was being followed by psychiatry for his recurring nightmares. 

In a separate May 2011 letter, the Veteran's private psychologist indicated that OSA had been shown in literature to be related to hypertension, PTSD, depression, and anxiety disorders.  He noted that these conditions may be contributing factors for the Veteran developing OSA.

The Veteran submitted several items of medical literature in support of his claim.  In one article, studies had shown that obstructive sleep apnea-hypopnea syndrome (OSAHS) was a risk factor for hypertension, but that no conclusive study had demonstrated that treating OSAHS with nasal CPAP lowers blood pressure on a long term basis.  The article also indicated that OSAHS was more severe in African-Americans.  A separate article outlined a study that found that sleep apnea was associated with a higher prevalence of psychiatric comorbid conditions in Veterans Health Administration (VHA) beneficiaries.

In a July 2011 VA examination, the examiner noted that the Veteran had been diagnosed with OSA in 2000 and treated with CPAP, and that this seemed to be helping as the Veteran no longer exhibited snoring, apnea, or daytime hypersomnolence.  The examiner found that there was no evidence to support a finding that the Veteran's OSA was caused or aggravated by his service-connected hypertension.  In a July 2012 statement, the Veteran indicated that, due to strenuous conditions during his service which caused his service-connected PTSD, he developed OSA.

During an August 2013 VA examination, the Veteran reported that he snored when he slept during service.  The examiner noted that the Veteran's OSA was mostly severe during REM sleep with snoring, cyclic desaturation, and sleep fragmentation.  He responded positively to CPAP, resulting in an elimination of sleep disordered breathing, good sleep continuity, and oxygenation.  In the section for pertinent physical findings related to the Veteran's OSA, the examiner noted the Veteran's weight of 217 pounds.  The examiner opined that it was less likely than not that the Veteran's sleep apnea was incurred in or caused by any in-service injury, event, or illness, as his sleep issues while in service were unrelated to sleep apnea.  He did not exhibit symptoms pertaining to sleep apnea such as apneic episodes, daytime somnolence, and snoring, until 1999.  The examiner also found that the Veteran's sleep apnea was not caused or aggravated by his service-connected hypertension or PTSD, as his sleep apnea was well controlled when he started using the CPAP machine.  The examiner also noted that the Veteran was obese, and that one of the risk factors for OSA is obesity.  Other risk factors noted were craniofacial and upper airway soft tissue abnormalities, nasal congestion, and smoking.

Clinical records from November 2013 continued to show that the Veteran's symptoms of sleep apnea improved with the CPAP machine.  In a subsequent June 2015 medical opinion, the examiner again concluded that the Veteran's sleep apnea was not caused by or aggravated by his service-connected PTSD or hypertension.  The examiner noted that important risk factors for OSA were advancing age, gender, obesity, craniofacial or upper airway soft tissue abnormalities, smoking, nasal congestion, menopause, and family history.  No other rationale was provided.

An advisory medical opinion was obtained from a somnologist in November 2016.  He reiterated that it was less likely than not that the Veteran's sleep apnea onset during service or was otherwise related to any disease, injury, or event in service.  The examiner noted that the Veteran was diagnosed with sleep apnea in 1999, several years after he was discharged from service.  He also explained that snoring is a symptom which frequently occurs outside the diagnosis of sleep apnea, and that many veterans who suffer from nightmares do not have OSA.  The examiner concluded that, from the record, there was no disease, injury, or event in service that was responsible for the diagnosis of OSA.

The examiner also concluded that, based upon a review of medical literature commonly used by somnologists and after consulting with other somnologists, the May 2011 letter submitted by the Veteran's private psychologist, which found that PTSD and hypertension were potential contributing factors of sleep apnea, could not be supported.  Almost all of the literature reviewed by the examiner suggested that hypertension and mental illness (including PTSD) could serve as consequences of untreated OSA over time, and not the causes or potential contributing factors of the development of sleep apnea.  Therefore, the examiner concluded, it is unlikely that the Veteran's currently diagnosed sleep apnea was caused or aggravated by his service-connected PTSD or hypertension.

In rendering his opinion, the examiner noted that he had reviewed statements, records, and articles submitted on behalf of the Veteran.  He also cited the medical literature that he had reviewed and referenced in rendering his opinion, and included a discussion of the criteria for diagnosing OSA.  Common clinical presentation of OSA includes snoring, apneas in sleep that are witnessed by observers, history of awakenings associated with a sensation of choking or gasping for air, morning headaches, heavy diaphoresis during sleep, and excessive daytime sleepiness.  Suggestive physical findings for OSA include enlarged neck circumference in men, obesity (as determined by a body mass index greater than 30 kg/square meter), the anatomy of the face and oral cavity, and enlarged tonsils, tongue, or uvula.  The examiner indicated that this is the Polysomnographic Standard Criteria as set by the American Academy of Sleep Medicine, and is accepted by other institutions involved in the care of patients suffering from sleep disorders.

After considering the pertinent evidence of record, the Board finds that service connection for OSA is not warranted.  The credible, persuasive evidence does not show that there is any nexus between the Veteran's OSA and any event or injury incurred in service.  The Veteran was diagnosed with OSA in February 1999, which satisfies the requirement of having a current disability to establish service connection.  However, as noted, service treatment records do not reveal any complaints, reports, or diagnosis of OSA.

The weight of the evidence is also against a finding that the Veteran's OSA is etiologically related to any event in service.  In this regard, the August 2013 and November 2016 VA examinations are most probative. The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds that these examinations have significant probative value because they are based on a thorough review of the Veteran's medical history.  The August 2013 exam noted that issues the Veteran had with sleep while in service were unrelated to sleep apnea, and that he did not exhibit symptoms pertaining to sleep apnea such as apneic episodes, daytime somnolence, and snoring, until 1999, several years after he separated from service.  The examiner also noted that obesity was one of the risk factors for OSA, and given the Veteran's weight at the time of 217 pounds, that was a possible risk factor.  Similarly, the November 2016 advisory medical opinion also noted that snoring was a symptom of sleep apnea which frequently occurs outside the diagnosis of sleep apnea, and that many Veterans who suffer from nightmares do not have OSA.  Thus, the symptoms originating in service that the Veteran attributes to his sleep apnea, are likely not indicative of the disability, weighing against a finding of a nexus between the Veteran's sleep apnea and any event or injury in service.

To the extent that the Veteran himself contends that a medical relationship exists between his OSA and any issues with sleep originating in service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the instant case however, the Board finds the question as to the onset and etiology of the Veteran's OSA requires medical expertise to answer.  While the Veteran is competent to describe symptoms which he has knowledge of, an opinion regarding the onset and etiology of his disability is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Thus, while the Veteran reports the onset of snoring in service, such the August 2013 and November 2016 examiners explained that this symptom alone does not establish the onset of sleep apnea in service.  Overall, the Board places greater probative weight to the examiner findings regarding the significance of snoring symptoms in service in relation to the onset of sleep apnea than the Veteran's own assertions.  Notably, as OSA is not shown to be a chronic disease under 38 C.F.R. § 3.309(a), his report of snoring symptoms since service would be an insufficient basis to support a service connection award under 38 C.F.R. § 3.303(b).

The preponderance of the evidence, likewise, weighs against a finding of service connection for OSA as secondary to service-connected hypertension and PTSD.  In this regard, the November 2016 opinion is most probative.  The opinion specifically noted that almost all of the literature reviewed by the examiner suggested that hypertension and mental illness (including PTSD) could serve as consequences of untreated OSA, not causes.  This is reflected in the literature submitted by the Veteran which either showed that OSA caused the service-connected disability, or was associated with a higher prevalence of the disability.  None of the studies submitted by the Veteran found that OSA was caused or aggravated by PTSD or hypertension.  Similarly, the November 2016 examination noted the possible risk factors for OSA, which did not include PTSD or hypertension, but did include obesity.  As noted above, this examiner performed a thorough review of the Veteran's medical history and concluded based upon a detailed rationale - and after consultation with other somnologists - that his OSA is not caused or aggravated by hypertension or PTSD.  The Board further observes that this examiner has expert credentials on the specialty issue of OSA.

In contrast, the May 2011 letter submitted by the Veteran's private psychologist was speculative at best, only indicating that hypertension and PTSD could be contributing factors for developing OSA, without citing to any specific support for such assertions or providing a rationale.  Additionally, the November 2016 examiner has a greater level of expertise level on the specific issue of OSA which provides some greater weight to the November 2016 opinion.  Thus, the Board finds that the well-reasoned analysis of the November 2016 examiner substantially outweighs the opinion of the May 2011 private psychologist.  

Additionally, the Board finds that the medical literature provided by the Veteran has some probative value in this case.  However, the probative value of this generic material - which does not speak to the particular facts of this case - is greatly outweighed by the November 2016 opinion which applied medical principles contained in medical articles to the particular facts of this claim.

Accordingly, the claim for service connection for OSA secondary to hypertension and/or PTSD is also unwarranted.

In sum, the Board finds that service connection for OSA must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for OSA, to include as secondary to service-connected hypertension and /or PTSD, is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


